Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 06/06/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 5, 7, 8, 10-13, 16 and 17 have been considered and examined.  Claim(s) 2-4, 6, 9, 14, 15 and 18-20 has/have been canceled.

Allowable Subject Matter
Claims 1, 5, 7, 8, 10-13, 16 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a downlight apparatus, comprising: wherein the light guiding unit is a lens module for guiding the light of the plurality of LED chips evenly to the protruding portion, wherein the lens module has a plurality of lens sets for guiding the light of the light source even to the protruding portion and the protruding portion has a diffusion surface, wherein each lens set is associated with one LED chip, wherein the light source module has a belt, the plurality of LED chips are disposed on the belt, the belt transmits heat of the plurality of LED chips to the heat dissipation unit, wherein there is an elastic buffer between the belt and the heat dissipation unit so that when the light guiding plate is expanded due to thermal expansion, there is a buffer space protecting the light guiding plate and the LED chips are not disclosed. 
The closest prior art are van Winkle (US Pub. 2016/0018093) and Moon (US Pub. 2018/0128434). While van Winkle discloses a downlight apparatus (Fig. 3; [0002] ceiling), comprising: a heat dissipation unit (14 lamp base of brushed nickel) having a first diameter (top diameter in Fig.3); a light source module (66 PCB+70 LED light bulbs) having a plurality of LED chips (70) and Moon discloses a light guiding unit (Fig. 1; 23 light guide plate+25 reflector board) for receiving a light of the light source module (24+241 aluminum board+Led light source respectively), changing light paths of the light (will change the light to go toward item 22.), wherein the light guiding unit is a light guiding plate (Fig. 1) having a lateral side (231 bulging blocks). Neither van Winkle nor Moon disclose or suggest in summary wherein the light guiding unit is a lens module for guiding the light of the plurality of LED chips evenly to the protruding portion, wherein the lens module has a plurality of lens sets for guiding the light of the light source even to the protruding portion and the protruding portion has a diffusion surface, wherein each lens set is associated with one LED chip, wherein the light source module has a belt, the plurality of LED chips are disposed on the belt, the belt transmits heat of the plurality of LED chips to the heat dissipation unit, wherein there is an elastic buffer between the belt and the heat dissipation unit so that when the light guiding plate is expanded due to thermal expansion, there is a buffer space protecting the light guiding plate and the LED chips.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6, filed 06/06/2022, with respect to hindsight and the combining of six or more references have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875